OSBORNE, Justice
(dissenting).
I agree with the majority opinion that the second proceeding by the Board is invalid, that the only problem before the court is a determination to be given to the effects of the first proceeding. I cannot say from the reading of the statutes involved that there was any greater obligation upon the part of the employer to see that the Special Fund was made a party defendant than there was upon the part of the employee or the Board itself. For this court to now say that an employer must compensate an employee to the extent of 80% total permanent disability, when this has never been properly adjudicated by the Board, seems to me to work an injustice which I can not countenance.
As this case has reached a procedural posture which makes it impossible for this court to arrive at a just result upon an appeal, I would remand the case to the Board for new proceedings.